UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :
                                   :                ORDER
     - v. -                        :
                                   :                19 Cr. 327 (KMW)
JOSE SORIANO,                      :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -x

            WHEREAS,   with   the   consent   of   the   defendant,   JOSE

SORIANO, his guilty plea allocution was taken before a United

States Magistrate Judge on February 5, 2020; and

            WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

            WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

            IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted.

SO ORDERED:

Dated:      New York, New York

            March      18,       2020

                                  ____/s/ Kimba M. Wood______
                               THE HONORABLE KIMBA M. WOOD
                                UNITED STATES DISTRICT JUDGE
                              SOUTHERN DISTRICT OF NEW YORK
